In a proceeding to invalidate petitions designating certain of the parties as candidates in the Republican Party primary election to be held on September 10, 1985 for various public and party offices, the appeal is from a judgment of the Supreme Court, Suffolk County (Gowan, J.), dated August 15, 1985, which, inter alia, dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
Petitioners claim that the respondent candidates’ designating petitions should be invalidated under Election Law §§ 16-102 and 16-116 due to alleged violations of Election Law § 2-126 involving use of party funds in a primary campaign. Petitioners’ claim is without merit. It would appear from the wording of Election Law article 16 that the provisions therein were intended by the Legislature to deal exclusively with frauds or irregularities in the actual voting process and were *1058not intended to cover the circumstances herein (see, Matter of Lisa v Board of Elections, 54 AD2d 746, 747, affd 40 NY2d 911). Therefore, the proceeding was properly dismissed. Mollen, P. J., Mangano, Thompson, Rubin and Lawrence, JJ., concur.